DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claim elements are missing articles and elements are not described to have features, such as ‘an upper corner’, and the features are then relied upon as if they are inherent. 
Claim 1 recites that tear lines have a “-“ shape and a concave form.  This renders the claim indefinite because a dash is a straight line.  This renders the claim indefinite because a straight concave line is a contradiction.  The examiner interprets the “-“ shape limitation to be directed at a shape for perforations that form the tear lines. 
Claim 1 recites the limitations "the outside edge line" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the inner edge line" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “is situated higher than the half-length of the length of the cornet package” in lines 18-19.  This renders the claim indefinite because the length is not defined as being in a height dimension, and where a length is horizontal, it is unclear how something is situated higher than something that has distinct vertical component.  For purpose of examination on the merits, the examiner interprets this limitation as if it instead read ‘is situated higher than a half-height of the height of the cornet package’.
Claim 3 recites the limitations "the waste raw material" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites waste material when the preamble of parent claim 1 refers to a package.  This renders the claim indefinite because it is unclear if waste material is part of the package or not. For purpose of examination on the merits, the examiner interprets this limitation as if the waste material was not part of the package, and the utility of the waste material is a product by process claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Waffelfabrik (DE 202011003664 U1) in view of Barbieri (US 1,715,025) in view of Petroni (EP 0,226,834 A2).
Regarding claim 1, Waffelfabrik teaches a cone-shaped and easy-to-tear cornet package used for packaging the cone-shaped cornet-type ice creams (Fig. 1), characterized in that it comprises an upper edge (above projection 12; Fig. 2) and a lower edge (below projection 12) which are on an  outer edge line forming the opening portion, a holding protrusion 12 which is between the upper edge and the lower edge, the width of which is more outside the outer edge line and the right and left edges of which are in an inward angled form (Fig. 2), an upper tear line 6b which has concave form which starts from the upper corner of the holding protrusion (0026) and extends toward the upper edge of the cornet package, a lower tear line 6a which has concave form and which starts from the lower corner of said holding protrusion and extends toward the inner edge line 4 of the cornet package.  Waffelfabrik does not teach the upper and lower edges are curved and inwardly formed and Waffelfabrik does not teach the tear lines have a "-" shape.
Regarding the upper and lower edges, Barbieri teaches an analogous conical cup and teaches providing forming an edge 3 around a projection as an inwardly curve (Fig. 3) for the purpose of saving material by reducing the width of overlapping portions of the wall when formed around a tab (pg. 2 lines 5-11).  It would have been obvious to one of ordinary skill in the art to modify the structure of Waffelfabrik to use an inwardly curved edge for that purpose.  This would result in an inwardly curved upper edge and an inwardly curved lower edge.

Regarding claim 2, Waffelfabrik teaches the holding protrusion 12 is situated higher than the half-length of the length of the cornet package (Figs. 1-2).
Regarding claim 3, this claim refers to waste material when the claimed subject matter is directed at a conical cup.  The examiner interprets limitations directed at waste material as product by process claims as waste material refers to a biproduct of cup manufacture and is not a part of the cup itself.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP 2113.  In the instant case, the blank is formed by cutting out the shape, and this would generally result in some waste material formed from the other side of the cut lines adjacent the portion between the outer edge line, and said upper curve and the lower curve by the inwardly cutting of the outer edge line in a vertical plane.  Forming a curved edge and tab using several cuts or a single die cut .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marshall (US 2,112,571) teaches a tear tab flanked by curved segments (Fig. 1).  Miller (US 1,329,466) teaches forming tear tabs having curved notches on either side (Fig. 1) that may be relevant to broadly claimed upper and lower curves.  Constantia (DE 20 2018 104971 U1) teaches forming cone blanks from a larger sheet and is relevant to generic waste material claims (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734